DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Benefit of priority under 35 U.S.C. 371 over PCT/CN2017/114851 is acknowledged and accepted.
Response to Amendment
The amendments to Claims 11,21,26,29,30 in the submission filed 3/31/2022 are acknowledged and accepted.
Claims 1-10 were canceled previously. Pending claims are 11-30.
Election/Restrictions
Applicant's election with traverse of Invention III in Group A in the reply filed on 3/31/2022 is acknowledged.  The traversal is on the ground(s) that the claims are amended and prior art Totzeck et al used in the restriction to show lack of unity of invention, does not teach the amended claims and hence there is a single general inventive concept.  This is found persuasive and the restriction requirement is withdrawn. 
Claims 11-30 will be examined.
Drawings
The drawings with 9 Sheets of Figs. 1-15b received on 6/7/2019 are acknowledged and accepted.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11,21 recite “wherein a selective transmissive film is formed on a side of the transflective mirror facing the image source”. It is not clear if the transflective mirror is a separate element from the selective transmission film or if the transflective mirror comprises the film. It is not clear if it is the transmission film which makes the optical element transflective or if the transmission film and the transflective mirror are both partially transmitting and reflecting.
The specification recites [0225] a selective transmission film is plated on a side of the transflective mirror 2”. However, there is no separate film shown deposited on mirror 2. For the purposes of examination, the transflective mirror is considered comprised of the transmission film.
Claims 12-30 and 22 are dependent on claims 11,21 and hence inherit their deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,14,19-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US 2017/0285402 A1, hereafter Koito) in view of Robinson et al (WO 0065844 A1, hereafter Robinson).
Regarding Claim 11, Koito teaches (fig 19) a system for imaging in air (display device forms an image in the air, p3, lines 1-4, p88, lines 4-5), comprising: 
	an image source (display portion DSP, p135, lines 4-5), a transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15) and a retroreflective element (retroreflective part of reflective element 20, p135 lines 11-12); 
	wherein light (light L) emitted by the image source (display portion DSP, p135, lines 4-5) is irradiated on the retroreflective element (retroreflective element made of undulations which is a part of the reflective element 20, p135 lines 11-12) after being reflected by the transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15), the light is reflected (p135, lines 11-14) by the retroreflective element (retroreflective part of reflective element 20, p135 lines 11-12)  and emerges in an opposite direction along an original incident path (as in fig 19), and then forms a real image (display image I1 corresponds to a real image of image I0, p43, lines 1-3) in the air after being transmitted by the transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15); 
	the transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15) is configured to have a reflectance to first linearly polarized light (second linearly polarized light from DSP is reflected by PL, p135, lines 4-9) greater than a reflectance to second linearly polarized light (first linearly polarized light, p135 coming from retardation film RC, p135, lines 10-15), and a transmittance to the second linearly polarized light (first linearly polarized light, p135 coming from retardation film RC, p135, lines 10-15) greater than a transmittance to the first linearly polarized light (second linearly polarized light from DSP is reflected by PL, p135, lines 4-9), a polarization direction of the first linearly polarized light (second linearly polarized light from DSP is reflected by PL, p135, lines 4-9) is perpendicular (p35, lines 1-10) to a polarization direction of the second linearly polarized light (first linearly polarized light, p135 coming from retardation film RC, p135, lines 10-15); and 
	a phase delay optical element (retardation film RC which is a part of reflective element 20, p135, lines 1-2) is provided between the retroreflective element (retroreflective element made of undulations which is a part of the reflective element 20, p135 lines 11-12) and the transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15) such that the first linearly polarized light (second linearly polarized light from DSP is reflected by PL, p135, lines 4-9) of the image source (display portion DSP, p135, lines 4-5) incident on the retroreflective element (retroreflective element made of undulations which is a part of the reflective element 20, p135 lines 11-12) from the transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15) becomes circularly polarized light (when light passes through RC, light is converted into circularly polarized light, p135, lines 8-10) after passing through the phase delay optical element (retardation film RC which is a part of reflective element 20, p135, lines 1-2).
	However, Koito does not teach
wherein a selective transmissive film is provided on a side of the transflective mirror facing the image source
	Koito and Robinson are related as transflective mirrors.
	Robinson teaches (fig 4,5a),
	wherein a selective transmissive film (beam splitter coating 108, pg 5, lines 19-24) is provided on a side of the transflective mirror (beam splitter 104 having substrate 106) facing the image source (image source 102, pg 5, lines 1-4). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito to include the teachings of Robinson such that wherein a selective transmissive film is provided on a side of the transflective mirror facing the image source for the purpose of utilizing a common element in systems which eliminate ghost image formation, (pg 3, lines 9-11).

Regarding Claim 14, Koito-Robinson teach the system according to claim 11, 
	wherein the image source (display portion DSP, p135, lines 4-5, Koito) comprises a polarized light source (DSP emits second linearly polarized light, p135, lines 4-5, implying DSP has a polarized light source).  

Regarding Claim 19, Koito-Robinson teach the system according to claim 11, 
	wherein the phase delay optical element (retardation film RC which is a part of reflective element 20, p135, lines 1-2) is a 1/4 wave plate (RC converts linearly polarized light to a circularly polarized light, p135, lines 9-11, hence it is a ¼ wave plate).  


Regarding Claim 20, Koito-Robinson teach the system according to claim 11, 
	wherein an anti-reflective film (anti-reflective film 110, Robinson) is attached to a side of the transflective mirror (beam splitter 104 having substrate 106) away from the image source (image source 102, pg 5, lines 1-4).

Claim(s) 12-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US 2017/0285402 A1, hereafter Koito) in view of Robinson et al (WO 0065844 A1, hereafter Robinson) and further in view of Tsuji et al (US 6005835 A, hereafter Tsuji).
Regarding Claim 12, Koito-Robinson teach the system according to claim 11.
	However, Koito-Robinson do not teach
wherein a component of the selective transmissive film comprises one of a metal-oxide, a metal nitride, a metal oxynitride coating film and an organic polymer.  
	Koito-Robinson and Tsuji are related as selective transmission films.
	Tsuji teaches 
wherein a component of the selective transmissive film (polarization beam splitter film, col 1, lines 58-61) comprises one of a metal-oxide (metal oxides such as TiO2, Table 1), a metal nitride, a metal oxynitride coating film and an organic polymer.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Robinson to include the teachings of Tsuji such that wherein a component of the selective transmissive film comprises one of a metal oxide, a metal nitride, a metal oxynitride coating film and an organic polymer for the purpose of utilizing commonly used materials for selective transmission of polarized light (col 1, lines 58-67).

	
Regarding Claim 13, Koito-Robinson teach the system according to claim 11.
	However, Koito-Robinson do not teach
wherein the selective transmissive film comprises one or more film layers, and a component of each film layer comprises one of a metal-oxide, a metal nitride, a metal oxynitride coating film, and an organic polymer.
	Koito-Robinson and Tsuji are related as selective transmission films.
	Tsuji teaches 
	wherein the selective transmissive film (polarization beam splitter film, col 1, lines 58-61) comprises one or more film layers (multiple layers of a range of dielectric films, col 1, lines 58-67) and a component of each film layer comprises one of a metal-oxide (metal oxides such as SiO2, TiO2, Table 1), a metal nitride, a metal oxynitride coating 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Robinson to include the teachings of Tsuji such that wherein the selective transmissive film comprises one or more film layers, and a component of each film layer comprises one of a metal oxide, a metal nitride, a metal oxynitride coating film, and an organic polymer for the purpose of utilizing commonly used materials for selective transmission of polarized light (col 1, lines 58-67).

Claim(s) 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US 2017/0285402 A1, hereafter Koito) in view of Robinson et al (WO 0065844 A1, hereafter Robinson) and further in view of Larson et al (US 2006/0007055 A1, hereafter Larson).
Regarding Claim 15, Koito-Robinson teach the system according to claim 14, 
	wherein the polarized light source (DSP emits second linearly polarized light, p135, lines 4-5, implying DSP has a polarized light source, Koito) is located on a side of the transflective mirror (polarization element PL which reflects light from DSP and transmits light from RC, fig 19, p135, lines 1-15) facing the retroreflective element (retroreflective part of reflective element 20, p135 lines 11-12).  
	However, Koito-Robinson do not teach
	the polarized light source is an s-polarized light source, the first linearly polarized light is s-polarized light, the second linearly polarized light is p-polarized light. 
	Koito-Robinson and Larson are related as selective transmission films.
	Larson teaches (fig 2,3)
	the polarized light source (light source in data display 32, p18, lines 9-10) is an s-polarized light source (s-polarized, p18, lines 9-10), the first linearly polarized light is s-polarized light (light from data display 32 is the first linearly polarized light which is s-polarized), the second linearly polarized light is p-polarized light (p-polarized light, p18, lines 10-12,  is the second linearly polarized light as they are orthogonal components, p17, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Robinson to include the teachings of Larson such that the polarized light source is an s-polarized light source, the first linearly polarized light is s-polarized light, the second linearly polarized light is p-polarized light, for the purpose of utilizing an image source with preferential polarization for use in improved head up displays (p5, lines 1-2).

Claim(s) 16-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US 2017/0285402 A1, hereafter Koito) in view of Robinson et al (WO 0065844 A1, hereafter Robinson) and Larson et al (US 2006/0007055 A1, hereafter Larson) and further in view of Cado et al (US 2004/0136082 A1, hereafter Cado).
Regarding Claim 16, Koito-Robinson-Larson teach the system according to claim 15, 
wherein the light emitted by the image source (data display 32, p18, lines 9-10, Larson) is selected to be s-polarized light (s-polarized, p18, lines 9-10, Larson) of a specific wavelength band (wavelength region of interest, p5, lines 6-9, Larson), and the selective transmissive film (surface layer 36-2, p18, lines 6-10, wavelength tuned multilayer dielectric coating , p18, lines 20-28,Larson) is configured to have a reflectance (having preferential reflectance for s-polarized light, p18, lines 20-28) for the s-polarized light (s-polarized, p18, lines 9-10, Larson) of the specific wavelength band (wavelength region of interest, p5, lines 6-9, Larson), greater than p-polarized light (p-polarized light, p18, lines 10-12) and a  greater transmittance for s-polarized light (s-polarized, p18, lines 9-10, Larson) of other wavelength bands (bands other than wavelength region of interest) and p-polarized light (p-polarized light, p18, lines 10-12) within a visible light band than s-polarized light (s-polarized, p18, lines 9-10, Larson) of specific wavelength band (wavelength region of interest, p5, lines 6-9, Larson) (preferential reflectance for s-polarized light in wavelength of interest, p18, lines 20-28, this implies less reflectance for p-polarized light and hence greater transmittance foe s-polarized light in other wavelength bands and for p-polarized light).
	However, Koito-Robinson-Larson do not teach selective transmissive film has reflectance of greater than 70% for s-polarized light in specific wavelength band and transmittance of greater than 70% for s-polarized light of other wavelength bands and p-polarized light.
	Koito-Robinson-Larson and Cado are related as selective transmission films.
	Cado teaches wherein the selective transmissive film (polarization splitter, p86, lines 1-10) has reflectance of greater than 70% (reflectance is shown as touching 70% in fig 3, p86 teaches transmittance is between 25 and 30% and making the reflectance a little higher than 70%) for s-polarized light (s-polarized light, p86, lines 1-10, fig 3) in specific wavelength band (460nm) and transmittance of greater than 70% for s-polarized light of other wavelength bands (410nm, reflectance is 10%, implying transmittance is around 90% at 410nm) and p-polarized light (transmittance is at least 95% for p-polarized light, p86, lines 1-10, fig 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Robinson-Larson to include the teachings of Cado such that wherein the selective transmissive film has reflectance of greater than 70% for s-polarized light in specific wavelength band and transmittance of greater than 70% for s-polarized light of other wavelength bands and p-polarized light for the purpose of utilizing commonly used polarization splitters for improved see through vision applications (p21, lines 1-3).
Regarding Claim 17, Koito-Robinson-Larson teach the system according to claim 15.
	However, Koito-Robinson-Larson do not teach
	wherein the selective transmissive film has an average reflectance of greater than 80% or 90% for the s-polarized light.  
	Koito-Robinson-Larson and Cado are related as selective transmission films.
	Cado teaches wherein the selective transmissive film (polarization splitter, p86, lines 1-10) has reflectance of around 70% (reflectance is shown as touching 70% in fig 3, p86 teaches transmittance is between 25 and 30% and making the reflectance a little higher than 70%) for s-polarized light (s-polarized light, p86, lines 1-10, fig 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Robinson-Larson to include the teachings of Cado such that wherein the selective transmissive film has average reflectance of around 70% for s-polarized light for the purposes of utilizing commonly used polarization splitters for improved see through vision applications (p21, lines 1-3).
	However, Koito-Robinson-Larson-Cado do not teach
	wherein the selective transmissive film has an average reflectance of greater than 80% or 90% for the s-polarized light.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an average reflectance of greater than 80% or 90% for the s-polarized light since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to have 80% or 90% for s-polarized light for the purpose of eliminating ghost images.

Regarding Claim 18, Koito-Robinson-Larson teach the system according to claim 15.
	 However, Koito-Robinson-Larson do not teach
	wherein the selective transmissive film has an average transmittance of greater than 80% or 90% for the p-polarized light. 
	Koito-Robinson-Larson and Cado are related as selective transmission films.
	Cado teaches 
	wherein the selective transmissive film (polarization splitter, p86, lines 1-10) has an average transmittance of greater than 80% or 90% for the p-polarized light (transmittance is at least 95% for p-polarized light, p86, lines 1-10, fig 4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Robinson-Larson to include the teachings of Cado such that wherein the selective transmissive film has an average transmittance of greater than 80% or 90% for the p-polarized light for the purpose of utilizing commonly used polarization splitters for improved see through vision applications (p21, lines 1-3).

Claim(s) 21,22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawata et al (WO 2018/042830 A1, hereafter Nawata) in view of Robinson et al (WO 0065844 A1, hereafter Robinson).
Regarding Claim 21, Nawata teaches (fig 2) a system (second optical image formation apparatus 102, p50, lines 1-3) for imaging in air (imaging device for forming a real image in the air, P1, line 1, p18, lines 1-3), comprising: 
	an image source (object 1 which is a light projection means such as a display, p19, lines 5-9), a transflective mirror (polarizing element 2, p18, lines 4-8) and a retroreflective element (retroreflection plate 4, p18, lines 7-10); 
	wherein light emitted by the image source (object 1 which is a light projection means such as a display, p19, lines 5-9) is irradiated on the retroreflective element (retroreflection plate 4, p18, lines 7-10) after being transmitted by the transflective mirror (polarizing element 2, p18, lines 4-8), the light is reflected by the retroreflective element (retroreflection plate 4, p18, lines 7-10) and emerges in an opposite direction along an original incident path, and then forms a real image in the air (real image V, p18, lines 1-3) after being reflected by the transflective mirror (polarizing element 2, p18, lines 4-8) (p74, lines 1-4); 
	wherein, the transflective mirror (polarizing element 2, p18, lines 4-8)  is configured to have a reflectance to first linearly polarized light (s-polarized light, p18, lines 4-8) greater than a reflectance to second linearly polarized light (p-polarized light, p18, lines 4-8), and a transmittance to the second linearly polarized light (p-polarized light, p18, lines 4-8) greater than a transmittance to the first linearly polarized light (s-polarized light, p18, lines 4-8), a polarization direction of the first linearly polarized light (s-polarized light, p18, lines 4-8) is perpendicular to a polarization direction of the second linearly polarized light (p-polarized light, p18, lines 4-8) (s-polarization light is perpendicular to p-polarization light, p19, lines 1-4) (polarizer p allows p-polarization light to pass through but reflects s-polarization light, p18, lines 4-8,  p51, lines 1-2, indicating that reflectance to s-polarized light is higher than p-polarized light and transmittance of p-polarized light is higher than s-polarized light); and 
	a phase delay optical element (retardation element 3, p18, lines 7-10) is provided on a side of between the retroreflective element (retroreflection plate 4, p18, lines 7-10) facing and the transflective mirror (polarizing element 2, p18, lines 4-8)  such that the second linearly polarized light (p-polarized light, p18, lines 4-8)  of the image source (object 1 which is a light projection means such as a display, p19, lines 5-9) incident on the retroreflective element (retroreflection plate 4, p18, lines 7-10)  from the transflective mirror (polarizing element 2, p18, lines 4-8)  becomes circularly polarized light (circularly polarized light, p18, lines 7-10, p51, lines 1-5) after passing through the phase delay optical element (retardation element 3, p18, lines 7-10).  
	However, Nawata does not teach
wherein a selective transmissive film is provided on a side of the transflective mirror facing the image source.
	Nawata and Robinson are related as transflective mirrors. Robinson teaches (fig 4,5a),
	wherein a selective transmissive film (beam splitter coating 108, pg 5, lines 19-24) is provided on a side of the transflective mirror (beam splitter 104 having substrate 106) facing the image source (image source 102, pg 5, lines 1-4). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nawata to include the teachings of Robinson such that wherein a selective transmissive film is provided on a side of the transflective mirror facing the image source for the purposes of utilizing a common element in systems which eliminate ghost image formation, (pg 3, lines 9-11).

Regarding Claim 22, Nawata-Robinson teach the system according to claim 21, 	wherein the image light source (object 1 which is a light projection means such as a display, p19, lines 5-9, Nawata) is a p-polarized light source (p-polarization light L emitted from object 1, p51, lines 1-2), the first linearly polarized light (s-polarized light, p18, lines 4-8) is s-polarized light, the second linearly polarized light (p-polarized light, p18, lines 4-8) is p-polarized light, and the p-polarized light source (object 1 which is a light projection means such as a display, p19, lines 5-9, Nawata) is located on a side of the transflective mirror (polarizing element 2, p18, lines 4-8)   away from the retroreflective element (retroreflection plate 4, p18, lines 7-10).
Allowable Subject Matter
Claims 23 -30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.V.D./
Jyotsna V Dabbi							07/02/2022Examiner, Art Unit 2872                                                                                                                                                                                                        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872